Exhibit 10.1


June 7, 2010


Mr. Jeffery W. Church
14827 Michele Drive
Glenelg, MD 21737


Dear Jeff,


I am personally delighted to extend to you an offer of employment with Celsion
Corporation as Vice President and Chief Financial Officer.  Consistent with your
role as a key executive, and anticipating that you will have a significant
impact on the success of Celsion, we offer you a starting salary of $9,615.38
bi-weekly, which is $250,000 on an annualized basis.  Additionally:


·  
Your base salary will be subject to a performance review in January 2011 and
annually thereafter.

·  
You will eligible for an annual bonus, with a target of 35% of your annual base
salary, conditioned on your and the Company’s performance against key business
objectives.

·  
You will be considered for a discretionary stock option award in 2011 and
annually thereafter.

·  
Subject to Board of Directors approval you will also be granted an option to
purchase 100,000 shares of Celsion common stock at the closing price of the
stock on the day of Board approval. Option grants vest in quarters over four
years, with the first vesting date on January 1, 2011 and annually thereafter.

·  
Subject to Board of Directors approval, you will also be granted 25,000 shares
of Celsion stock, vesting in thirds over 3 years with the first vesting date on
July 1, 2010 and annually thereafter.

·  
In the event an involuntary termination of your employment, for any reason other
than just cause, the company will provide you with a monthly salary continuation
and COBRA payment benefit for up to 3 months.  This benefit will cease at the
end of the three month period or if you find new employment prior to the end of
the three month period the benefit will be reduced by the amount of compensation
which you receive from the new employer. Salary continuation will be subject to
your execution of a mutually agreed General Release.





Your salary will be paid bi-weekly in arrears.  Salary payments can be
automatically deposited into a checking/savings account of your choosing.
As a member of our professional staff, your position is salaried and exempt from
federal wage-hour law. You will not be eligible for overtime pay for hours
actually worked in excess of 40 in a given workweek.  Your employment is at
will. You or Celsion Corporation may terminate our employment relationship at
any time with or without cause or notice.  As such, neither this letter nor any
other oral or written representations may be considered a contract for any
specific period of time.


Your first 120 days of employment will be considered an introductory period.  As
such, I encourage you to discuss job performance, duties, responsibilities and
goals with me at any time; however, you and I will formally discuss your
performance at the end of your first 120-days with the company.


You will be eligible for a benefits package including medical, dental, life
insurance, short and long term disability and participation in our 401(k)
plan.  The plan includes a company contribution of Celsion stock, in kind, for
50% of the first 6% contribution made by you.  The company will provide you with
the opportunity to join our employee medical and dental insurance
programs.  Medical, dental and life insurance coverage will be effective on the
first day of the month following your employment date.  You will be eligible for
two (2) weeks of vacation in 2010 and 4 weeks in 2011 and thereafter. Details of
the entire benefits package will be given to you on your first day of
employment.


We have mutually agreed that your start date will be Tuesday, July 6, 2010.   On
your first day of employment, please bring documentation for the purpose of
completing the I-9 Form which authorizes your employment in the United States.
Please also sign and return a copy of this letter via fax to (410) 290-5319 or
mail to me no later than Monday, June 14, 2010 to indicate your acceptance of
this position.  Should you not have access to a fax capability, an email,
attesting that you have signed and returned this offered letter, would assist
greatly in our organizational announcement plans and agenda preparation for our
upcoming Board of Director’s Meeting.


If you have any questions or concerns about the contents of this letter or about
your potential employment with Celsion Corporation, please contact me at (410)
290-5390 ext. 4891.


On behalf of my colleagues and our Board of Directors I sincerely welcome you
and wish to express our excitement with your decision to join Celsion
Corporation.


Sincerely,






Michael H. Tardugno
President and Chief Executive Officer


Enclosures




ACCEPTED:


/s/Jeffrey W.
Church                                                           June 15, 2010
Jeffrey W.
Church                                                                 Date




